
	
		II
		112th CONGRESS
		2d Session
		S. 3275
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2012
			Mr. Coons (for himself,
			 Mr. Moran, Mr.
			 Tester, Mr. Franken,
			 Ms. Klobuchar, Mr. Whitehouse, and Mrs.
			 Shaheen) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  publicly traded partnership ownership structure to energy power generation
		  projects and transportation fuels, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Master Limited Partnerships Parity
			 Act.
		2.Extension of publicly
			 traded partnership ownership structure to energy power generation projects and
			 transportation fuels
			(a)In
			 generalSubparagraph (E) of
			 section 7704(d)(1) of the Internal Revenue Code of 1986 is amended by striking
			 , industrial source carbon dioxide, and all that follows and
			 inserting or of any industrial source carbon dioxide; or the generation,
			 storage, or transmission to the electrical grid of electric power exclusively
			 utilizing any resource described in section 45(c)(1) or energy property
			 described in section 48, or the accepting or processing of such resource or
			 property for such utilization; or the generation or storage of thermal power
			 exclusively utilizing any such resource or property; or the transportation or
			 storage of any fuel described in subsection (b), (c), (d), or (e) of section
			 6426; or the production for sale by the taxpayer, the transportation, or the
			 storage of any renewable fuel described in section 211(o)(1)(J) of the Clean
			 Air Act (42 U.S.C. 7545(o)(1)(J)),.
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act, in taxable years ending after such
			 date.
			
